UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4668

GUY CARMICHAEL CRENSHAW,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Charlottesville.
James H. Michael, Jr., Senior District Judge.
(CR-96-47-C)

Submitted: March 10, 1998

Decided: April 29, 1998

Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Sa'ad El-Amin, Beverly D. Crawford, EL-AMIN & CRAWFORD,
Richmond, Virginia, for Appellant. Robert P. Crouch, United States
Attorney, Anthony P. Giorno, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Following a jury trial, Guy Carmichael Crenshaw was convicted on
one count of conspiracy to distribute cocaine base, 21 U.S.C. § 846
(1994), and three counts of distribution of cocaine base, 21 U.S.C.
§ 841(a)(1) (1994). The court sentenced him to 300-month prison
terms on the conspiracy count and one of the distribution counts, and
sixty months in prison on each of the remaining distribution counts,
each term to be served consecutively. Crenshaw appeals, claiming
that the district court abused its discretion in two evidentiary rulings
made concerning witness Nathan Tutwyler. Finding no abuse of dis-
cretion, we affirm Crenshaw's convictions.

A grand jury charged Crenshaw and several others in a multi-count
indictment concerning a cocaine base conspiracy. Several witnesses
testified against Crenshaw, including Nathan Tutwyler, a named
coconspirator in the indictment. Crenshaw does not challenge the suf-
ficiency of the evidence to support his conviction. Instead, he con-
tends that the district court abused its discretion by disallowing
certain testimony to impeach the credibility of Nathan Tutwyler. This
court reviews a district court's decision to limit cross-examination
and exclude evidence for abuse of discretion. See United States v.
Bostian, 59 F.3d 474, 480 (4th Cir. 1995).

Tutwyler testified during direct examination by the government
that he pled guilty to the conspiracy charge in the indictment involv-
ing Crenshaw, that he had a plea agreement with the government, and
that he received no promises in exchange for his testimony against
Crenshaw. When the prosecutor asked him whether he had "any kind
of criminal record at all" prior to his conspiracy conviction, Tutwyler
answered that he had a prior petty larceny conviction. During cross-
examination, Tutwyler admitted that his plea agreement provided that
he had an opportunity for a reduced sentence for substantial assis-
tance, but that he had received no promises and that he was testifying
against Crenshaw in an effort to earn substantial assistance credit.
However, the district court would not allow defense counsel to ques-
tion Tutwyler about pending state charges against him. Crenshaw
contends that the court's refusal to allow this testimony violated his

                     2
Sixth Amendment right to confront witnesses and amounted to abuse
of discretion.

Crenshaw concedes that if his only reason for asking about the
pending state charges was to challenge Tutwyler's veracity, then the
testimony was inadmissible. However, he asserts two reasons why the
district court abused its discretion by disallowing that line of ques-
tioning. First, Crenshaw attempts to argue that he was entitled to
cross-examine Tutwyler about the pending charges because the gov-
ernment "opened the door" by asking Tutwyler if he had "any crimi-
nal record at all." We find this claim meritless; the term "criminal
record" generally refers to records of conviction and does not include
pending charges.

Next, Crenshaw claims that he was entitled to bring out Tutwyler's
pending state charges to show that he had motive to falsely testify
against Crenshaw. However, because Crenshaw failed to show that
the federal prosecutor had any control over plea bargaining concern-
ing the pending state charges, those charges were not particularly rel-
evant to show motive to lie in Crenshaw's federal prosecution.
Moreover, Tutwyler's motive to testify against Crenshaw was clearly
brought out by defense counsel when he questioned Tutwyler about
his federal plea agreement.

The Sixth Amendment does not give criminal defendants an unlim-
ited right to cross-examine witnesses. For example, judges may limit
cross examination where the testimony elicited would be repetitive or
only marginally relevant. See Delaware v. Van Arsdall, 475 U.S. 673,
679 (1986). The only limit the district court placed on Crenshaw's
cross-examination of Tutwyler concerned the pending state charges.
Crenshaw was free to, and in fact did, question Tutwyler about his
federal plea agreement. See United States v. Ambers, 85 F.3d 173, 177
(4th Cir. 1996) (allowing limits on cross-examination of government
witness where defense received ample opportunity to question wit-
ness' motive for testifying). The government and the defense already
presented evidence concerning Tutwyler's hopes for a reduced sen-
tence in exchange for testifying against Crenshaw. The introduction
of testimony concerning pending state charges over which the federal
prosecutor had no control would, at best, be only marginally relevant
to Tutwyler's motive to testify in Crenshaw's federal case. We find

                    3
no abuse of discretion in disallowing testimony on Tutwyler's pend-
ing state charges.

Crenshaw also alleges that the district court abused its discretion
by refusing to allow him to call a witness to testify that Tutwyler
offered him money to testify against Crenshaw. We find no merit to
Crenshaw's claim. First, the record is devoid of anything identifying
this witness. Cf. Bassette v. Thompson, 915 F.2d 932, 940-41 (4th Cir.
1990) (holding that habeas corpus petitioner could not establish inef-
fective assistance of counsel for failure to call witness where peti-
tioner failed to identify the content of witness' testimony). More
importantly, except for evidence of a criminal conviction, a witness'
credibility may not be impeached by specific instances of conduct.
See Fed. R. Evid. 608(b), 609; United States v. Bynum, 3 F.3d 769,
772 (4th Cir. 1993).

For these reasons, we affirm Crenshaw's convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4